Citation Nr: 0844687	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-08 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for cervical spine 
disability other than cervical sprain (to include 
degenerative joint disease (DJD)).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1975 to December 1979.  He also had subsequent 
service with the Army National Guard.  The procedural history 
in this case is somewhat muddled.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  An interim 
December 2005 Decision Review Officer (DRO) decision granted 
service connection for cervical sprain, and denied service 
connection for injury to cervical spine with degenerative 
joint disease at C5-6 and C6-7 with cervical spine muscle 
spasms.  This matter was before the Board in May 2008, when 
it was remanded for further development of medical evidence 
(and readjudication in light of the additional evidence).  A 
subsequent (August 2008) supplemental statement of the case 
(SSOC) appears to have recognized cervical degenerative 
disease with muscle spasms as service connected (i.e., the 
benefit sought).  See Reasons and Bases, August 2008 SSOC.  
However, the record does not include a rating decision 
implementing such grant (and technically the cervical 
degenerative spine disease and muscle spasms remain 
nonservice-connected).  Notably, such interpretation of the 
actions to date is consistent with the return of the matter 
on appeal for further appellate consideration (rather than 
advising the veteran that the benefit sought has been granted 
in full).    . 


FINDING OF FACT

Competent evidence reasonably establishes the veteran's 
cervical spine DJD and muscle spasms are related to his 
cervical spine injury in service. 


CONCLUSION OF LAW

Service connection for cervical spine DJD and muscle spasms 
is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

        I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case; however, because the benefit sought is being 
granted, there is no reason to belabor its impact in this 
matter.

        II. Legal Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a). 

The veteran's service treatment records show that he 
sustained a cervical sprain injury in September 1978.  

On September 2005 VA examination, the diagnosis was status 
post cervical sprain injury with mild spondylosis of cervical 
spine by X-ray.  The examiner opined:

"I believe the force of the trauma sustained in 
September 1978 was significant enough to cause residual 
symptom of neck pain.  I believe it would be speculative 
to attribute the cervical spine X-ray findings to the 
September 1978 injury.  However, it is at least as 
likely as not, the complaint of cervical pain and 
stiffness is caused by or the result of the cervical 
injury sustained while on active duty."

As noted, a December 2005 DRO decision granted service 
connection for cervical sprain, but denied service connection 
for residuals of such injury to include DJD at C5-6 and C6-7 
with cervical spine muscle spasms.

On June 2008 VA examination, the physician noted that he 
reviewed the entire claims file, and opined that the 
veteran's cervical spine injury and resultant degenerative 
arthritis was as least as likely as not (50/50 probability) 
caused by or a result of the in service hyperextension injury 
to the cervical spine.  He explained:

"The [veteran's] current X-rays demonstrate continued 
muscle spasm, and also demonstrate evidence of 
degenerative arthritis.  Degenerative arthritis is a 
sequellae of previous joint injury and indicates damage 
in excess of muscular sprain.  The joint injury 
generally takes many years to be manifest, and X-ray 
evidence of this may not be present initially."

That the veteran has DJD of the cervical spine is well 
documented in the record.  Furthermore, it is not in dispute 
that he sustained a cervical spine injury in service.  The 
remaining critical factor that must be met to establish 
service connection is whether there is a nexus between the 
current DJD of the cervical spine and the injury in service.  
The etiology of a disability is primarily a medical question.  
In June 2008 a VA physician opined that the veteran's DJD of 
his cervical spine was at least as likely as not related to 
the injury in service.  All the requirements for establishing 
service connection for DJD of the cervical spine are met, and 
service connection for DJD of the cervical spine at C5-6 and 
C6-7 is warranted.


ORDER

Service connection for cervical spine DJD and muscle spasms 
is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


